Citation Nr: 1518200	
Decision Date: 04/28/15    Archive Date: 05/05/15

DOCKET NO.  09-17 924	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to service connection for a left knee disorder.

2. Entitlement to service connection for a right knee disorder.

3. Entitlement to service connection for a left foot disorder.

4. Entitlement to service connection for a right foot disorder.

5. Entitlement to service connection for an inguinal hernia.

6. Entitlement to an initial rating in excess of 30 percent for reactive airway disease.

7. Entitlement to an initial rating in excess of 10 percent for thoracolumbar degenerative disc disease (DDD).

8. Entitlement to an initial rating in excess of 10 percent for hypertrophic gastritis.

9. Entitlement to an initial rating in excess of 10 percent for dermatophytosis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D.M. Casula, Counsel


INTRODUCTION

The Veteran had active service from November 1990 to March 2007.


This matter comes before the Board of Veterans' Appeals (Board) from an August 2008 rating decision of the above Regional Office (RO) of the Department of Veterans Affairs (VA) which denied service connection for left and right knee disorders, for left and right foot disorders, and for an inguinal hernia; and also granted service connection for reactive airway disease and assigned a 10 percent disability rating effective from March 20, 2007; and granted service connection for thoracolumbar degenerative joint disorder (DJD), and assigned a 0 percent (non-compensable) disability rating, effective from March 20, 2007.  

In September 2011, the Veteran testified at a videoconference hearing before the undersigned Acting Veterans Law Judge.  

By March 2012 decision, the Board granted service connection for a gastrointestinal disorder and for a skin disorder, and remanded the claims for service connection for a right and left knee disorder, a bilateral foot disorder, and residuals of an inguinal hernia, as well as the claims for higher ratings for reactive airway disease and for thoracolumbar degenerative disc disease, in order to obtain updated VA treatment records and to schedule for the Veteran for VA examinations.  Although updated VA treatment records were obtained and the Veteran was provided various VA examinations, with regard to the claim for a higher initial rating for reactive airway disease, for reasons set forth below, the Board finds there has not been substantial compliance with the remand directives and another remand is warranted.  Stegall v. West, 11 Vet. App. 268 (1998).  With regard to the other issues, however, there has been substantial compliance with the Board's March 2012 remand.  Id.

In a March 2012 rating decision, the Appeals Management Center (AMC) enacted the Board's decision, granting service connection for a gastrointestinal disorder and for a skin disorder, and assigning 0 percent disability ratings for both, effective from March 20, 2007.  

By November 2012 rating decision, the RO granted an initial 30 percent rating for reactive airway disease, effective from March 20, 2007; granted an initial 10 percent rating for dermatophytosis (claimed as a skin disorder), effective from March 20, 2007; granted an initial 10 percent rating for hypertrophic gastritis (claimed as a gastrointestinal disorder), effective from March 20, 2007; and granted an initial 10 percent rating for thoracolumbar degenerative disc disease (DDD) without radiculopathy, effective from March 20, 2007.  In November 2012 the Veteran submitted a statement that can be construed as a notice of disagreement with the initial ratings assigned for hypertrophic gastritis and dermatophytosis.  A Statement of the Case must be sent to the Veteran on these issues.  See Manlicon v. West, 12 Vet. App. 238 (1999). 

The issues of entitlement to higher ratings for reactive airway disease, hypertrophic gastritis, and dermatophytosis are addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. The competent and probative evidence of record preponderates against a finding that the Veteran has a left knee disorder related to active service.

2. The competent and probative evidence of record preponderates against a finding that the Veteran has a right knee disorder related to active service.

3. The competent and probative evidence of record preponderates against a finding that the Veteran has a left foot disorder related to active service.

4. The competent and probative evidence of record preponderates against a finding that the Veteran has a right foot disorder related to active service.

5. The competent and probative evidence of record shows that the Veteran has a scar residual resulting from right inguinal hernia surgical repair during service.  

6. During the pendency of the appeal, the Veteran's thoracolumbar DDD has been manifested by no more than complaints of low back pain and infrequent flare-ups; objective findings of forward flexion of the lumbar spine not shown to be less than 80 degrees, a combined range of motion of the thoracolumbar spine greater than 120 degrees, without ankylosis, muscle spasm, abnormal gait, or abnormal spinal contour; and functional impairment manifested by limitation of motion with pain at 80 degrees of flexion. 


CONCLUSIONS OF LAW

1. A left knee disorder was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2014).

2. A right knee disorder was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2014).

3. A left foot disorder was not incurred in or aggravated by service.  38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2014).

4. A right foot disorder was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2014).

5. A scar residual of a right inguinal hernia repair was incurred in service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2014).

6. The criteria for an initial rating in excess of 10 percent for thoracolumbar DDD have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.71a, Diagnostic Code (DC) 5242 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.159, 3.326(a).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1), as amended, 73 Fed. Reg. 23,353 (April 30, 2008).  This notice must be provided prior to an initial decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The VCAA notice requirements apply to all five elements of a service connection claim:  (1) veteran status; (2) existence of disability; (3) connection between service and the disability; (4) degree of disability; and (5) effective date of benefits where a claim is granted.  Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006).

If complete notice is not provided until after the initial adjudication, such a timing error can be cured by subsequent legally adequate VCAA notice, followed by readjudication of the claim, as in a Statement of the Case (SOC) or Supplemental SOC (SSOC).  Moreover, where there is an uncured timing defect in the notice, subsequent action by the RO which provides the claimant a meaningful opportunity to participate in the processing of the claim can prevent any such defect from being prejudicial.  Mayfield v. Nicholson, 499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Supreme Court held that the burden of proving harmful error in providing CAA notice rests with the party raising the issue, and determinations on the issue of harmless error should be made on a case-by-case basis.   Shinseki v. Sanders, 129 S. Ct. 1696 (2009). 

In a claim for increase, the VCAA requirement is for generic notice of the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.   Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed.Cir. 2009).

In this case, the VCAA duty to notify was satisfied by way of letters sent to the Veteran in May 2008 and March 2012 that fully addressed the notice elements in this matter.  These letters informed the Veteran of what evidence was required to substantiate the claim and of his and VA's respective duties for obtaining evidence.  The Board also notes that in these letters, the Veteran was advised of how disability ratings and effective dates are assigned.  See Dingess v. Nicholson, supra.  As for the claim for an initial higher rating for the thoracolumbar spine disability, the United States Court of Appeals for Veterans Claims has held that once service connection is granted, the claim is substantiated.  In such instances, additional VCAA notice is not required and any defect in the notice is not deemed prejudicial to the Veteran.  Dunlap v. Nicholson, 21 Vet. App. 112, 119 (2007).  Further, the Veteran has not demonstrated any error in the VCAA notice provided, and therefore the presumption of prejudicial error as to such notice does not arise in this case.  See Sanders v. Nicholson, supra.  All required notice has been given to the Veteran.  

Additionally, in September 2011, the Veteran was provided an opportunity to set forth his contentions during a hearing before the undersigned Veterans Law Judge.  In Bryant v. Shinseki, the Court held that 38 C.F.R. § 3.103(c)(2) requires that the RO Decision Review Officer or Veterans Law Judge who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Here, during the hearing, the undersigned Veterans Law Judge enumerated the issues on appeal and information was also solicited regarding the circumstances of the Veteran's bilateral foot disorder, bilateral knee disorder, and inguinal hernia injury and their relationship to service, the nature and severity of his current disabilities, and his history of post-service treatment.  Under these circumstances, nothing gave rise to the possibility that evidence had been overlooked with regard to the Veteran's claims.  Thus, consistent with Bryant, the undersigned Veterans Law Judge complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and the Board may proceed to adjudicate the claims.  

The Board also finds VA has satisfied its duty to assist the Veteran in the development of the claims.  The RO has obtained all identified and available service and post-service treatment records for the Veteran.  Moreover, the Veteran underwent VA DBQ examinations for all of the issues on appeal and the Board finds these VA examinations were adequate in that they each included a review of the claims folder and a history obtained from the Veteran, and examination findings were reported, along with diagnoses/opinions, which were supported in the record.  See Barr v. Nicholson, 21 Vet. App. 303, 310-11 (2007).  It appears that all obtainable evidence identified by the Veteran relative to his claims has been obtained and that neither he nor his representative has identified any other pertinent evidence which would need to be obtained for a fair disposition of this appeal.  The Board concludes no further notice or assistance to the Veteran is required.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002).

The Board concludes VA has satisfied its duty to assist the Veteran in apprising him as to the evidence needed, and in obtaining evidence pertinent to his claims under the VCAA.  No useful purpose would be served in remanding this matter for yet more development.  Such a remand would result in unnecessarily imposing additional burdens on VA, with no additional benefit flowing to the Veteran, and such remands are to be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

II. Service Connection Claims

Service connection may be granted for disability which is the result of disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303(a).  

If a chronic disease is shown in service, subsequent manifestations of the same chronic disease at any later date, however remote, may be service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  If a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptomatology after service is required for service connection if the disability is one that is listed in 38 C.F.R. § 3.309(a).  The Federal Circuit Court held that the theory of continuity of symptomatology under 38 C.F.R. § 3.303(b) does not apply to any condition that has not been recognized as chronic under 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Further, service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).

In order to prevail on the issue of service connection, there must be medical evidence of a (1) current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  The existence of a current disability is the cornerstone of a claim for VA disability compensation.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

Lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  Although lay persons are competent to provide opinions on some medical issues, some medical issues fall outside the realm of common knowledge of a lay person.  Kahana v. Shinseki, 24 Vet.App. 428 (2011). 

1. Left and Right Knee Disorders

Service treatment records (STRs) show that the Veteran was seen in December 1990 for left knee pain and diagnosed with tendonitis and IT Band syndrome.  In March 1995, he was treated for right knee pain.  

Following service, VA outpatient treatment records reveal that the Veteran reported knee pain with exercising.  On a VA examination in May 2008, the Veteran reported continued intermittent bilateral knee pain since service.  The diagnosis was bilateral knee arthralgia, without evidence of arthritis.  

At his September 2011 hearing, the Veteran testified that his knee symptoms began during active service.  He indicated that he had been diagnosed with tendonitis in service, that he was treated with over-the-counter pain medication, and that his symptoms had continued ever since.  He also indicated that following service, he had sustained a torn anterior cruciate ligament which had been made more symptomatic due to the knee disorders first manifested during service.

On a VA DBQ (disability benefits questionnaire) examination in April 2012, the diagnosis was tendonitis of the knees.  The Veteran reported having bilateral knee pain in December 1990 from running during physical training, and that he went to a doctor, x-rays were taken, the diagnosis was tendonitis, and he was given Motrin and the pain went away.  He reported seeing a doctor again in March 1995 for right knee pain, tendonitis was diagnosed, and he was again treated with Motrin.  He indicated he did not see a doctor again until after service, when he went to a VA facility and was diagnosed with bilateral knee arthralgia, and in 2008 x-rays of the knees were normal.  He claimed that in 2010, while he was playing soccer he injured his left knee and an MRI showed torn ACL, lateral meniscus tear, and tear of MCL.  In 2010, he had arthroscopic surgery on the left knee, and was still having left knee pain, especially from bending, prolonged walking, and going upstairs.  The examiner opined that the Veteran's tendonitis was less likely than not (less than 50 percent probability) incurred in or caused by service.  For rationale, the examiner noted the Veteran's history as reported above, and opined, based on the history and review of the claims folder, STRs, and x-ray reports, that the Veteran's bilateral knee pain diagnosed as tendonitis in 1990, though it happened in service, had completely resolved while in service and there was no evidence of a chronic diagnosis and treatment for bilateral knee pain, and that it was therefore less likely than not caused in service.  The examiner also opined that the Veteran's current left knee problem was caused by a post-service injury playing soccer in 2010, for which he was diagnosed with a torn ligament and had to undergo arthroscopic surgery.  

As noted above, the Veteran has been diagnosed with tendonitis of the knees. What is missing from the record is competent evidence showing that his current bilateral knee condition (tendonitis) may be causally related to active service.  38 C.F.R. 
§ 3.303.  As noted above, the VA examiner in 2012 rendered a negative opinion, with rationale, opining that the Veteran's bilateral knee disorder was less likely related to service.  The Board finds that the VA examiner's opinion was based on a review of the record and is probative and persuasive on the issue of whether the Veteran has a bilateral knee condition related to service, and the VA examiner provided evidentiary support in the record for the opinions provided.  Further, the Veteran has not submitted competent medical evidence to the contrary. 

The Board recognizes the Veteran contends he has current left and right knee disorders related to service and that he has had knee symptoms since service.  As noted above, lay statements may be competent to support a claim for service connection by supporting the presence of disability or symptoms of disability subject to lay observation.  However, although the Veteran is competent to describe knee symptoms he has experienced, the Board does not believe that the etiology of a knee disorder is subject to lay diagnosis, and, as a lay person, the Veteran is not competent to report that current left and right knee disorders are related to service.  38 U.S.C.A. § 1153(a); 38 C.F.R. §§ 3.303(a); Jandreau v. Nicholson, supra. 

The preponderance of the evidence is therefore against the claims of service connection for left and right knee disorders.  The benefit-of-the-doubt rule does not apply and the claims for left and right knee disorders must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet.App. 49, 55 (1990).

2. Left and Right Foot Disorders

STRs showed that in July 1991, the Veteran was treated for a left foot injury after a flywheel dropped on his foot.  X-rays were negative for a fracture and the assessment was contusion of the left foot.  In September 1994, he was treated for bilateral foot anomalies and the assessment was possible warts.  In January 1995 and March 1995, he was treated for bilateral plantar warts.  In April 1999, he was treated for blisters on the bottom of his feet after a 12 mile road march.  In November 2004, he reported pain on both feet, and the assessment was normal examination.

Following service, VA outpatient treatment records showed intermittent reports of bilateral foot pain for which arches were provided.  X-ray dated in August 2007 show an old fracture of the first left phalanx of the fifth toe.  

On a VA examination in May 2008, the Veteran reported a five year history of recurrent swelling of both feet, accompanied by blisters and warts.  The diagnosis was old healed fracture of the first left phalanx of the fifth toe.  

At the September 2011 hearing, the Veteran testified that his foot symptoms included pain and swelling, which began during service, following the rigors of physical training, and that he had to wear shoe inserts and continued to experience such symptoms ever since.

On a VA DBQ examination in April 2012, the diagnoses included flat feet, and contusions of both feet in 1991.  The Veteran reported having bilateral foot pain in July 1991 when a flywheel fell on his foot.  He went to see a doctor and had an x-ray which was normal, and the diagnosis was contusion.  He reported that in 1998, he had a fracture of the right heel from too much running and had surgery for removal of a bone fragment, and that in 2004, he saw a doctor for bilateral foot pain, but had a normal examination.  He reported that in August 2007, after he left service, he saw a doctor and an x-ray showed an old healed fracture of the distal phalanx of the left 5th toe.  He was still having pain in his feet, especially from prolonged walking and sitting.  A weight-bearing x-ray taken in April 2012 of the feet was essentially normal, except for a small calcification of the Achilles tendon.  The examiner opined that the Veteran's bilateral foot condition was less likely than not (less than 50 percent probability) incurred in or caused by service.  For rationale, the examiner noted the Veteran's history as reported above and opined, based on the history and review of the claims folder, STRs, and x-ray reports, that the Veteran's current foot problem was less likely than not incurred in or caused in service, though he complained of bilateral foot pain in 1991 and was diagnosed and treated for a contusion which resolved completely.  The examiner also noted that in 2004, when the Veteran again complained of bilateral foot pain, he had a normal assessment and STRs showed no chronic diagnosis and treatment for bilateral foot pain.  

It appears that the Veteran's current left and right foot conditions include flat feet, an old healed fracture of the distal phalanx of the left 5th toe, and a small calcification of the Achilles tendon.  Thus, the Veteran arguably has left and right foot disorders.  In that regard, the presence of a chronic disability at any time during the claim process can justify a grant of service connection, even where the most recent diagnosis is negative.  McClain v. Nicholson, 21 Vet. App. 319 (2007).

What is missing from the record is competent evidence showing that the Veteran has a current left and/or right foot condition that may be causally related to active service.  38 C.F.R. § 3.303.  As noted above, the VA examiner in 2012 rendered a negative opinion, with rationale, opining that the Veteran's bilateral foot disorder was less likely related to service.  The VA examiner's opinion was based on a review of the record and is probative and persuasive on the issue of a nexus between current left and right foot disorders and service.  Further, the Veteran has not submitted competent evidence to the contrary. 

Further, the Veteran has contended that he has current left and right foot disorders related to service and has had these symptoms since service.  As noted above, lay statements may be competent to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation, and the Veteran is competent to describe symptoms he has experienced.  However, the Board does not believe that the etiology of a foot disorder is subject to lay diagnosis, and, as a lay person, the Veteran is not competent to report that his current left and right foot disorders are related to service.  38 U.S.C.A. § 1153(a); 38 C.F.R. §§ 3.303(a); Jandreau v. Nicholson, supra; Buchanan v. Nicholson, supra; Kahana v. Shinseki, supra. 

The preponderance of the evidence is against the claims of service connection for left and right foot disorders, the benefit-of-the-doubt rule does not apply, and the claims must therefore be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, supra.

3. Inguinal Hernia

STRs showed that in February 1993, the Veteran was treated for a right groin mass, with discomfort associated with lifting, which was easily reducible.  The assessment was right inguinal hernia and surgical correction was recommended.

Following service, VA outpatient treatment records reveal a history of inguinal hernia.  

On the May 2008 VA examination report, the diagnosis was inguinal hernia, resolved, but did not discuss the Veteran's description of the asserted disorder.

On a VA DBQ examination in April 2012, the diagnosis was inguinal hernia and the date of diagnosis was listed as 1993.  The Veteran reported he was diagnosed with a right inguinal hernia in 1993 when he noticed a right groin mass from lifting and  underwent right inguinal hernia repair.  He claimed that after the surgery he started having pain off and on, and that after service he was seen in May 2008 at a VA facility and no inguinal hernia was found.  He reported that he currently got occasional numbness on the right groin when he tried to reach something, and had not been seen by a doctor since 2008.  Objective examination revealed no hernia, and although there was a scar it was not painful or unstable.  The examiner noted that here was no current diagnosis of recurrent right inguinal hernia found and no residuals from the right inguinal hernia repair found on physical and neurological examination.  Finally, the examiner opined that the Veteran's claimed residuals of right inguinal hernia repair were less likely than not (less than 50 percent probability) incurred in or caused by service.  For rationale, the examiner noted the Veteran's history as reported above and opined, based on the history, review of the claims folder, STRs, and clinical findings, that the Veteran had no recurrent right inguinal hernia and had no residuals from his right inguinal hernia repair, from physical and neurological examination, that was as likely as not caused in service.

It appears that the Veteran does not have a current inguinal hernia or any residuals of his right inguinal hernia repair in service, other than a scar.  Although VA treatment records and the VA examination do not show any recurrence of the right inguinal hernia and the Veteran has received no treatment for residuals of the hernia repair operation, the current disability requirement is met if the claimant had a disability at the time his claim for VA disability compensation was filed or during the pendency of the claim.  McClain v. Nicholson, supra.  Thus, because a scar residual was noted on the VA examination in 2012, there is evidence of a current disability.  Although the scar was essentially found to be well-healed and non-tender, the severity of the disability is not for consideration at this time.  Rather, competent medical evidence has noted a scar as a residual of the right inguinal hernia repair surgery in service.  Accordingly, entitlement to service connection for a scar residual of right inguinal hernia is warranted.


III. Increased Rating Claim

Disability evaluations are determined by application of the VA Schedule for Rating Disabilities, which is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Each disability must be viewed in relation to its history and there must be emphasis upon the limitation of activity imposed by the disabling condition.  38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the appellant working or seeking work.  38 C.F.R. § 4.2.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7. 

Where entitlement to compensation has been established and a higher initial disability rating is at issue, the level of disability at the time entitlement arose is of primary concern.  Consideration must also be given to a longitudinal picture of the veteran's disability to determine if the assignment of separate ratings for separate periods of time, a practice known as "staged" ratings, is warranted.  See Fenderson v. West, 12 Vet. App. 119 (1999).  Staged ratings are appropriate in any increased rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

In exceptional cases where schedular disability ratings are found to be inadequate, consideration of an extraschedular disability rating is made.  38 C.F.R. § 3.321(b)(1).  There is a three-step analysis for determining whether an extraschedular disability rating is appropriate.  First, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability and the established criteria found in the rating schedule to determine whether the Veteran's disability picture is adequately contemplated by the rating schedule.  If not, the second step is to determine whether the claimant's exceptional disability picture exhibits other related factors identified in the regulations as governing norms.  If the factors of step two are found to exist, the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation Service for a determination whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  38 C.F.R. § 3.321(b)(1); Thun v. Peake, 22 Vet. App. 111 (2008). 

Thoracolumbar DDD

The Veteran's thoracolumbar DDD has been evaluated as 10 percent disabling pursuant to 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5242, for degenerative arthritis, which is rated under the General Rating Formula for Diseases and Injuries of the Spine.  The record, however, shows that he only has DDD (degenerative disc disease) of the spine, which may be rated under the General Rating Formula or the Formula for Rating Intervertebral Disc Syndrome (IDS) Based on Incapacitating Episodes, whichever results in the higher rating.  38 C.F.R. § 4.71a , DC 5243. 

Under the Rating Formula for Diseases and Injuries of the Spine, a 10 percent rating is assigned for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, for a combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, for muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, for a vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent rating is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis. 

Under the General Formula for Rating IDS Based on Incapacitating Episodes, a 10 percent rating is warranted for IDS with incapacitating episodes having a total duration of at least one week but less than two weeks during the past 12 months.  A rating of 20 percent is warranted for incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months.  Id. 

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 degrees, left and right lateral flexion are 0 to 30 degrees, and left and right lateral rotation are 0 to 30 degrees.  The combined range of motion refers to the sum of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined motion for the thoracolumbar spine is 240 degrees.  Id. at Note (2). 

Review of the record shows that on a VA examination in May 2008, the Veteran reported that his back pain comes and goes, especially after prolonged sitting, and that he would have pain in his lower back, rated 7 out of 10 on the pain scale, which was nonradiating.  He took over the counter medication sometimes and also used a back brace sometimes.  He had no bladder or bowel dysfunction, and no pain or tingling sensations of his lower extremities.  He indicated that this condition usually affected his daily activities and job since prolonged sitting caused lower back pain.  He had no days lost from incapacitation in the past 12 months.  Objective examination showed that range of thoracolumbar motion was to 100 degrees on forward flexion, to 30 degrees on backward extension, and to 30 degrees on left and right lateral flexion and left and right latera rotation.  There was no evidence of loss of motion during repetitive use due to pain, fatigue, weakness, or lack of endurance.  An x-ray of the lumbosacral spine taken in August 2007 was normal, and an x-ray of the thoracic spine taken in May 2008 showed early findings of disk disease of the mid-thoracic spine.  The diagnosis was thoracolumbar DDD, without radiculopathy.  The examiner opined that the Veteran would have no additional functional limitation or limitation of motion of his thoracolumbar spine during a flare-up or repetitive use due to pain, fatigue, weakness, or lack of endurance. 

On the VA examination in April 2012, the diagnosis was thoracolumbar DDD, which was noted to have been diagnosed in 2007.  The Veteran reported that at the time of the examination he was having constant low back pain without radiation, especially from prolonged standing, sitting, bending, and walking, and that this affected his job as a teacher and also had adversely affected his activities of daily living to the point that he could not do exercise or play sports, and was limited in his traveling and doing chores.  He reported having flare-ups infrequently due to low back pain, for no reason at all, and at that time he has to stop doing everything and rest until the pain lets up.  On range of motion testing, forward flexion was to 80 degrees, with pain at 80 degrees; extension was to 30 degrees, with no objective evidence of painful motion; left and right lateral flexion and left and right lateral rotation were to 30 degrees with no objective evidence of painful motion.  Repetitive motion testing was conducted and after 3 repetitions, there was no additional limitation of range of thoracolumbar motion.  It was noted that the Veteran's functional loss or impairment of the thoracolumbar spine consisted of pain on movement.  Objective examination of the thoracolumbar spine showed no tenderness, guarding, muscle spasm, muscle atrophy, or radiculopathy, and muscle strength, reflexes, neurologic examination, and sensory examination were all normal.  While it was noted that the Veteran had IVDS (intervertebral disc syndrome) of the thoracolumbar spine, he did not have any incapacitating episodes over the past 12 months due to IVDS.  There was also no arthritis shown on x-ray reports.  With regard to functional impact, it was noted that the Veteran's thoracolumbar disability impacted his ability to work because of constant low back pain especially from prolonged standing, sitting, walking, and bending.  

After considering the competent evidence of record, the Board finds that an initial rating in excess of 10 percent is not warranted for the service-connected thoracolumbar disability - which appears to include degenerative disc disease.  In order to warrant a higher rating of 20 percent, the evidence must show or approximate forward flexion of the lumbar spine greater than 30 degrees but not greater than 60 degrees; or, combined lumber range of motion not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour; or, incapacitating episodes lasting at least two weeks but less than four weeks during the past 12 months.  However, on the VA examination in 2008, the Veteran was found to have essentially full range of thoracolumbar spine, and on the VA examination in 2012, he had some limitation of motion, but forward flexion was greater than 60 degrees.  Further, on both VA examinations, the combined range of motion of the thoracolumbar spine was greater than 120 degrees.  The Veteran has not complained of, or been found to have tenderness, spasms, an abnormal gait, or abnormal spinal contour.  While he reported on the VA examination in 2012 he had infrequent flare-ups, he has denied no incapacitating episodes.  Thus, a review of the competent evidence record shows that the Veteran's service-connected thoracolumbar DDD was never manifested by complaints or objective findings or functional impairment that would warrant a rating in excess of 10 percent.  Rather, the clinical and reported findings more nearly approximated the criteria for a 10 percent rating. 38 C.F.R. § 4.7. 

The Board has also considered the Veteran's complaints of low back pain and potential additional limitation of functioning resulting therefrom, under the provisions of 38 C.F.R. §§ 4.40 , 4.45, for all rating codes potentially applicable to his disability.  DeLuca v. Brown, 8 Vet. App. 202, 207-08 (1995).  However, there is insufficient objective evidence (shown on either VA examinations or treatment records) to conclude that his low back pain and associated symptoms caused such additional functional limitation as to warrant increased compensation pursuant to provisions of 38 C.F.R. § 4.40 or 38 C.F.R. § 4.45 or the holding in DeLuca, supra.  There has been no showing of weakness, fatigue, or atrophy due to the service-connected low back disability, and his complaints of pain and flare-ups are already contemplated in the 10 percent rating assigned.  There is no indication that pain, due to disability of the thoracolumbar spine, has caused functional loss greater than that contemplated by the 10 percent rating assigned.  And while the Veteran no doubt experiences impairment due to his service-connected thoracolumbar disability, his functional impairment would need to be equivalent to forward flexion of the thoracolumbar spine not greater than 60 degrees, or combined range of motion of the thoracolumbar spine not greater than 120 degrees, or muscle spasm or abnormal gait or abnormal spinal contour, or equivalent to ankylosis, in order for an increased rating to be assigned, and this has simply not been shown.  38 C.F.R. § 4.7, 4.40, 4.45; DeLuca v. Brown, supra. 

As noted above, in exceptional cases where schedular disability ratings are found to be inadequate, consideration of an extraschedular disability rating is made.  38 C.F.R. § 3.321(b)(1); Thun v. Peake, supra.  In this regard, the Board finds that there has been no showing that the Veteran's disability picture for his thoracolumbar spine disability could not be contemplated adequately by the applicable schedular rating criteria discussed above.  As noted above, the rating schedule contemplates the symptomatology of the Veteran's service-connected back disability - including pain and limitation of motion.  The rating criteria provides for higher ratings, but, as has been explained herein, the currently assigned rating adequately describes the severity of his back symptoms during the period of appeal.  Further, there has been no showing that the Veteran required frequent periods of hospitalization nor has there been evidence of marked interference with employment due to his thoracolumbar DDD.  Thus, referral of this case for extra-schedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.  See Thun v. Peake, supra.  

In summary, the preponderance of the evidence reflects that the Veteran's service-connected thoracolumbar DDD has been no more than 10 percent disabling at any time during the appeal period.  Fenderson v. West, supra. Thus, the benefit-of-the-doubt rule does not apply, and the claim for a rating in excess of 10 percent must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, supra. 


ORDER

Service connection for a left knee disorder is denied.

Service connection for a right knee disorder is denied.

Service connection for a left foot disorder is denied.

Service connection for a right foot disorder is denied.

Service connection for a scar residual of right inguinal hernia repair is granted.

An initial rating in excess of 10 percent for thoracolumbar degenerative disc disease is denied.


REMAND

As stated in the Introduction, the AMC in the March 2012 rating decision implemented the Board's decision and granted service connection for a gastrointestinal disorder and a skin disorder and in the November 12 rating decision granted higher ratings.  In November 2012 the Veteran disagreed with the initial ratings assigned.  While a Supplemental Statement of the Case (SSOC) was issued in November 2012 regarding higher initial ratings for hypertrophic gastritis and dermatophytosis, a Statement of the Case (SOC) has not been issued addressing these claims.  Under the Board's Appeals Regulations, a SSOC will not be used to announce a decision by the AOJ on a claim not previously addressed in a SOC.  See 38 C.F.R. § 19.31.  Under these circumstances, a Statement of the Case must be issued.  See Manlicon v. West, 12 Vet. App. 238 (1999).

The Board notes that in the March 2012 remand, the Veteran was to undergo an appropriate VA respiratory examination for the purpose of ascertaining the current nature and severity of his service-connected restrictive airway disease, and all diagnostic testing deemed necessary was to be undertaken, to include the performance of a pulmonary function test (PFT) which contained the full range of results necessary to rate the disability under Diagnostic Code 6602.  On the VA examination in April 2012, however, while it was noted that pulmonary function testing (PFT) had been performed and that the PFT results accurately reflected the Veteran's current pulmonary function, the actual results of a PFT were not reported.  It is therefore unclear if the Veteran actually underwent PFT in April 2012, or whether the examiner was referring to a prior PFT.  The issue is not whether the Veteran actually underwent PFT in April 2012, but rather, the problem is that the examiner either needed to either report the findings of the PFT or provide reasons (by checking the appropriate box(es)) as to why PFT had not been completed and/or why PFT was not required.  Thus, a remand is necessary in order to determine whether PFT was conducted on the VA examination in 2012, or whether such testing is necessary or warranted.

Accordingly, the case is REMANDED for the following action:

1. Obtain reports of any pulmonary function test (PFT) performed in conjunction with the Veteran's April 2012 VA examination.  If such reports are not available or do not exist, then this should be noted.

2. Obtain updated treatment records for the Veteran pertaining to treatment for his reactive airway disease and/or asthma that he has received since 2012.  This should specifically include any reports of PFTs since 2012.  A negative reply should be requested.  

3. If there are no PFT results obtained in conjunction with the VA examination in April 2012, then schedule the Veteran for a VA examination to determine the current nature and severity of his reactive airway disease/asthma.  The Veteran's claims folder must be made available to the examiner for review and the examiner should note that review was accomplished.  All diagnostic testing deemed necessary shall be undertaken, to include the performance of a PFT which contains the full range of results necessary to rate the disability under Diagnostic Code 6602.  The examiner is requested to express an opinion as to the degree of disability associated with the disability.  If further testing or examination by other specialists is deemed necessary, such testing or examination is to be accomplished.  The examiner is also asked to comment on the impact of the claimed increase in severity of the Veteran's disability, if any, on his employment and activities of daily life.  A complete rationale for any opinion expressed shall be provided.  

4. If any determination remains unfavorable to the Veteran, he and his representative should be provided with a SSOC that addresses all relevant actions taken on the claim for benefits. The Veteran and his representative should also be given an opportunity to respond to the SSOC.

5. The AOJ should take all indicated action in order to issue a SOC regarding issues for higher initial ratings for hypertrophic gastritis and dermatophytosis.  If the Veteran perfects an appeal, the claims should be certified to the Board after any necessary development has been completed.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
M. MAC
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


